DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 25 Jul 2022 for application number 14/383,875. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks and Claims.
Claims 1-2, 5, 9-15, 17, 20-22, and 24-29 presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim seems to be directed towards software per se, as no structure is recited for the system.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a content service provider” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 9-12, and 26-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a content service provider” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification does not provide a corresponding structure for “a content service provider.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5, 13-15, 17, 21, 24-26, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friesen et al. [hereinafter as Friesen] (US 2013/0167029 A1) in view of Underwood et al. [hereinafter as Underwood] (US 8,175,518 B2).
In reference to claim 1, Friesen teaches a system for mapping audio attributes to list preference information, the system comprising: a content service provider configured to provide a plurality of lists associated with a repository of content clips, wherein each content clip includes at least one custom tag [para 0021 discloses a plurality of characteristics of a music track, such as tempo, genre, instrument types, type of lyrics, etc.; para 0034 discloses assigning characteristics, i.e. custom tags, that are descriptive of the content of the music track]; a recommendation service; and a client device comprising a user interface [Fig. 1, para 0020 discloses communication between device and a music service which acts as content provider and distribution service; para 0038, Fig. 6, paras 0046-0047 disclose the generating of a playlist of songs based on attributes, e.g. recommending], 
the user interface including at least one user preference control, the at least one user preference control respectively mapping to: (i) one or more audio attributes associated with content for a list of the lists, and (ii) one or more clip records associated with the repository of the content clips [para 0038, Fig. 6, paras 0046-0047 disclose an interface presenting sliders, e.g. user preference control, representing characteristics, e.g. audio attributes, which may be adjusted to generate a list of songs, e.g. clip records], 
based on control setting data received by the client device, wherein interactions between a user and the at least one user preference control generate preferred attributes data that maps to a subset of the one or more audio attributes and at least one clip of the clip records, that is transmitted to the content service provider [Fig. 1, para 0020 discloses communication between device and a music service which acts as content provider and distribution service; para 0038, Fig. 6, paras 0046-0047 disclose varying groups of songs which are generated based on manipulation of the characteristics using the sliders],
and wherein the recommendation service generates a customized playlist of content items, by assessing a value of the at least one custom tag [para 0052 discloses determining a playlist based on characteristics of representative songs; para 0034 discloses assigning characteristics, i.e. custom tags, that are descriptive of the content of the music track], for the user based on application of one or more rulesets to the preferred audio attributes data [para 0038, Fig. 6, paras 0046-0047 disclose varying groups of songs which are generated based on manipulation of the characteristics using the sliders],
wherein the user dynamically adjusts the at least one user preference control after receiving a first customized playlist of channel-specific content items and the recommendation service dynamically performs a session restart [para 0039, 0050 disclose the resetting of music track characteristics to previous values, e.g. rest to characteristics defined by the music service; playlists are updated when changes are initiated using the sliders; the reset button resets the sliders, generating a new playlist; the sliders are reset to the same positions when interface 600 was opened, i.e. session restart] and generates a second customized playlist of channel-specific content items based on the adjusted preference control [para 0038, Fig. 6, paras 0046-0047 discloses the ability to change the characteristics using the sliders to update a music playlist; adjusting the controls creates new playlists, e.g. dynamically generates a second playlist]. 
However, although Friesen teaches the ability to determine a plurality of lists of content items based on list attributes and rulesets as expressed above, Friesen does not explicitly label these lists as channels. Thus, Friesen does not explicitly teach channel preference information; a plurality of channels; a channel of the plurality of channels; channel-specific content items and rulesets.
Underwood teaches channel preference information; a plurality of channels; a channel of the plurality of channels; channel-specific content items and rulesets [col. 3, lines, 42-59 disclose that customized channels may be determines based on various characteristics of music, including, genre, tempo, tone, etc.].
It would have been obvious to one of ordinary skill in art, having the teachings of Friesen and Underwood before him at the time of invention was made, to modify the invention above as disclosed by Friesen to include the functionality as taught by Underwood in order to obtain a system in which settings may be manipulated according to channels. 
One of ordinary skill in the art would have been motivated to obtain a system in which settings may be manipulated according to channels to personalize content [Underwood, col. 3, line 40].

In reference to claim 2, Friesen and Underwood teach the invention of claim 1 above.
Friesen teaches The system of claim 1, wherein the at least one user preference control is generated within the user interface and includes at least one of sliders, spider plots comprising multiple sliders, single control point in a 2D space, and bull's eye within a target [Figs. 5-6 disclose sliders; Fig. 6, paras 0046-0047 discloses the ability to change the characteristics using the sliders to update a music playlist]. 
Underwood further teaches single control point in a 2D space [Fig. 3B discloses icons in 2D space].

In reference to claim 5, Friesen and Underwood teach the invention of claim 1 above.
Friesen teaches The system of claim 1, wherein the control setting data includes at least one of (i) list and clip characterizations, and (ii) values for custom categories and attributes defined by at least one of the content service provider and the recommendation service [para 0038, Fig. 6, paras 0046-0047 disclose adjusting list and clip characterizations using sliders and for customizing list categories of songs using characteristics]. 
Underwood teaches channel characterizations [col. 3, lines, 42-59 disclose that customized channels may be determines based on various characteristics of music, including, genre, tempo, tone, etc.].

In reference to claim 13, Friesen teaches a system for delivery of audio content based on channel-specific user preferences, the system comprising: a recommender; a distribution system [Fig. 1, para 0020 discloses communication between device and a music service which acts as content provider and distribution service], comprising: a user profile database, a content information database specifying one or more clip records including predefined attributes and characterization that respectively correspond to a plurality of content clips, and a channel profile database [para 0020 discloses a database which stores music tracks and playlists based on characteristics]; and a client device, comprising: a user interface including at least one user preference control that is respectively mapped to: (i) one or more audio attributes of a selected channel of a plurality of channels of the channel profile database, and (ii) at least one clip record [Fig. 1, para 0020 discloses communication between device and a music service which acts as content provider and distribution service; para 0038, Fig. 6, paras 0046-0047 disclose the generating of a playlist of songs based on attributes, e.g. recommending; para 0038, Fig. 6, paras 0046-0047 disclose an interface presenting sliders, e.g. user preference control, representing characteristics, e.g. audio attributes, which may be adjusted to generate a list of songs, e.g. clip records],
wherein, in operation, a user interacts with the at least one user preference control to modify preferences for content received on the selected channel associated with the clip records and the one or more audio attributes, wherein the preferences are communicated to the recommender via the distribution system, and wherein the recommender dynamically performs a session restart [para 0039, 0050 disclose the resetting of music track characteristics to previous values, e.g. rest to characteristics defined by the music service; playlists are updated when changes are initiated using the sliders; the reset button resets the sliders, generating a new playlist; the sliders are reset to the same positions when interface 600 was opened, i.e. session restart] and generates a customized playlist [para 0038, Fig. 6, paras 0046-0047 discloses the ability to change the characteristics using the sliders to update a music playlist; adjusting the controls creates new playlists, e.g. dynamically generates a second playlist] for the selected channel on the client device based on (i) the modified preferences and (ii) application of one or more channel-specific rulesets to the preferences [para 0038, Fig. 6, paras 0046-0047 disclose an interface presenting sliders, e.g. user preference control, representing characteristics, e.g. audio attributes, which may be adjusted to generate a list of songs, e.g. clip records; para 0038, Fig. 6, paras 0046-0047 disclose varying groups of songs which are generated based on manipulation of the characteristics using the sliders].
However, although Friesen teaches the ability to determine a plurality of lists of content items based on list attributes and rulesets as expressed above, Friesen does not explicitly label these lists as channels. Thus, Friesen does not explicitly teach channel preference information; the selected channel; channel-specific content items and rulesets.
Underwood teaches channel preference information; the selected channel; channel-specific content items and rulesets [col. 3, lines, 42-59 disclose that customized channels may be determines based on various characteristics of music, including, genre, tempo, tone, etc.].
It would have been obvious to one of ordinary skill in art, having the teachings of Friesen and Underwood before him at the time of invention was made, to modify the invention above as disclosed by Friesen to include the functionality as taught by Underwood in order to obtain a system in which settings may be manipulated according to channels. 
One of ordinary skill in the art would have been motivated to obtain a system in which settings may be manipulated according to channels to personalize content [Underwood, col. 3, line 40].

In reference to claim 14, Friesen teaches a method for representing and interpreting settings on a client device receiving a personalized media service, the method comprising:
providing a repository of content clips associated with a plurality of channels; providing a content information database storing a record for each one of the content clips [para 0020 discloses a database which stores music tracks and playlists based on characteristics], the record characterizing the qualities of each clip using a set of defined attributes and parameters [Fig. 1, para 0020 discloses communication between device and a music service which acts as content provider and distribution service; para 0038, Fig. 6, paras 0046-0047 disclose the generating of a playlist of songs based on attributes, e.g. recommending];
providing a channel profile database that defines a specification for at least one channel of the plurality of channels, the specification characterizing the at least one channel [para 0020 discloses a database which stores music tracks and playlists based on characteristics];
mapping, the at least one channel and clip characterizations to at least one user preference control on the client device, such that when manipulated by a user, in response to received content on a selected one of the at least one channel, preferred attributes data is generated; and generating or modifying, dynamically, a playlist for the user for the selected one of the at least one channel by applying one or more channel-specific rulesets to the preferred attributes data [para 0038, Fig. 6, paras 0046-0047 discloses the ability to change the characteristics using the sliders to update a music playlist; para 0038, Fig. 6, paras 0046-0047 disclose an interface presenting sliders, e.g. user preference control, representing characteristics, e.g. audio attributes, which may be adjusted to generate a list of songs, e.g. clip records; para 0038, Fig. 6, paras 0046-0047 disclose varying groups of songs which are generated based on manipulation of the characteristics using the sliders; adjusting the controls creates new playlists, e.g. dynamically generates a second playlist] by performing a session restart [para 0039, 0050 disclose the resetting of music track characteristics to previous values, e.g. rest to characteristics defined by the music service; playlists are updated when changes are initiated using the sliders; the reset button resets the sliders, generating a new playlist; the sliders are reset to the same positions when interface 600 was opened, i.e. session restart].
However, although Friesen teaches the ability to determine a plurality of lists of content items based on list attributes and rulesets as expressed above, Friesen does not explicitly label these lists as channels. Thus, Friesen does not explicitly teach channel profile information; at least one channel of the plurality of channels; channel-specific content items and rulesets.
Underwood teaches channel profile information; at least one channel of the plurality of channels; channel-specific content items and rulesets [col. 3, lines, 42-59 disclose that customized channels may be determines based on various characteristics of music, including, genre, tempo, tone, etc.].
It would have been obvious to one of ordinary skill in art, having the teachings of Friesen and Underwood before him at the time of invention was made, to modify the invention above as disclosed by Friesen to include the functionality as taught by Underwood in order to obtain a system in which settings may be manipulated according to channels. 
One of ordinary skill in the art would have been motivated to obtain a system in which settings may be manipulated according to channels to personalize content [Underwood, col. 3, line 40].

In reference to claim 15, Friesen and Underwood teach the invention of claim 14 above.
Friesen further teaches the at least one user preference control is generated within the user interface and includes at least one of spider plots comprising multiple sliders, single control point in a 2D space, and bull's eye within a target [Fig. 5, para 0048 disclose various icons which may be used to manipulate playlists, e.g. a single control point in 2D space]. 
Underwood further teaches single control point in a 2D space [Fig. 3B discloses icons in 2D space].

In reference to claim 17, Friesen and Underwood teach the invention of claim 14 above.
Friesen further teaches wherein said channel and clip characterizations include values for custom categories and attributes, defined by at least one of a content service provider and a recommender [para 0038, Fig. 6, paras 0046-0047 disclose adjusting list and clip characterizations using sliders and for customizing list categories of songs using characteristics].

In reference to claim 21, Friesen and Underwood teach the invention of claim 14 above.
Friesen further teaches wherein interaction data from a user preference control with a relatively high weighting has a greater effect on the playlist than a user preference with a relatively lower weighting [para 0048 discloses that certain parameters may be given higher priority in suggesting data].

In reference to claim 24, Friesen and Underwood teach the invention of claim 14 above.
Friesen further teaches passing the preferred attributes data to a recommender to provide recommendations to the personalized media service for the client device [Fig. 1, para 0020 discloses communication between device and a music service which acts as content provider and distribution service; para 0038, Fig. 6, paras 0046-0047 disclose varying groups of songs which are generated based on manipulation of the characteristics using the sliders].

In reference to claim 25, Friesen and Underwood teach the invention of claim 14 above.
Friesen further teaches The method of claim 14, wherein mapping the channel and clip characterizations to the at least one user preference control is effected as at least one of (i) a one-to-one continuous mapping, (ii) a one-to-one discrete mapping, (iii) a union mapping, and (iv) a matrix mapping [Fig. 4, paras 0034-0039 disclose one-to-one mappings of characteristics to genre].

In reference to claim 26, Friesen and Underwood teach the invention of claim 1 above.
Friesen further teaches The system of claim 1, wherein the mapping is effected as at least one of (i) a one-to-one continuous mapping, (ii) a one-to-one discrete mapping, (iii) a union mapping, and (iv) a matrix mapping [Fig. 4, paras 0034-0039 disclose one-to-one mappings of characteristics to genre].

In reference to claim 28, Friesen and Underwood teach the invention of claim 1 above.
Friesen further teaches each content clip is respectively associated with a clip record characterizing qualities of each clip using a set of predefined parameters [para 0020 discloses characteristics of music tracks stored in a database], and wherein each user preference control is respectively associated with rule settings sent by the content service provider to the recommendation service [Fig. 1, para 0020 discloses communication between device and a music service which acts as content provider and distribution service; para 0038, Fig. 6, paras 0046-0047 disclose varying groups of songs which are generated based on manipulation of the characteristics using the sliders].

Claims 9-10 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friesen in view of Underwood further in view of Svendsen et al. [hereinafter as Svendsen] (US 2012/0072418 A1).
In reference to claim 9, Friesen and Underwood teach the invention of claim 1 above.
Friesen further teaches at least one user preference control includes a plurality of controls [para 0038, Fig. 6, paras 0046-0047 disclose an interface presenting sliders, e.g. user preference control, representing characteristics, e.g. audio attributes, which may be adjusted to generate a list of songs, e.g. clip records] as expressed above.
However, Friesen and Underwood do not explicitly teach the control setting data assigns a weighting to each of the plurality of user preference controls.
Svendsen further teaches the control setting data assigns a weighting to each of the plurality of user preference controls [para 0069 discloses using slider bars to assign weights]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Friesen, Underwood, and Svendsen before him at the time of invention was made, to modify the invention above as disclosed by Friesen and Underwood to include the functionality as taught by Svendsen in order to obtain a system in which weights may be applied to controls. 
One of ordinary skill in the art would have been motivated to obtain a system in which to obtain a system in which weights may be applied to controls to analyze and personalize a user’s taste [Svendsen, para 0008, line 4].

In reference to claim 10, Friesen, Underwood, and Svendsen teach the invention of claim 9 above.
Svendsen further teaches weights may be applied to controls [para 0069 discloses using slider bars to assign weights]. 
Friesen further teaches wherein interaction data from a user preference control with a relatively high weighting has a greater effect on a recommended playlist than a user preference with a relatively lower weighting [para 0048 discloses that certain parameters may be given higher priority in suggesting data].

In reference to claim 20, Friesen and Underwood teach the invention of claim 14 above.
Friesen further teaches at least one user preference control includes a plurality of controls [para 0038, Fig. 6, paras 0046-0047 disclose an interface presenting sliders, e.g. user preference control, representing characteristics, e.g. audio attributes, which may be adjusted to generate a list of songs, e.g. clip records] as expressed above.
However, Friesen and Underwood do not explicitly teach a weighting is assigned to each of the at least one user preference control.
Svendsen further teaches a weighting is assigned to each of the at least one user preference control [para 0069 discloses using slider bars to assign weights]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Friesen, Underwood, and Svendsen before him at the time of invention was made, to modify the invention above as disclosed by Friesen and Underwood to include the functionality as taught by Svendsen in order to obtain a system in which weights may be applied to controls. 
One of ordinary skill in the art would have been motivated to obtain a system in which to obtain a system in which weights may be applied to controls to analyze and personalize a user’s taste [Svendsen, para 0008, line 4].

Claims 11-12 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friesen in view of Underwood further in view of Rasmussen et al. [hereinafter as Rasmussen] (US 2013/0073983 A1).
In reference to claim 11, Friesen and Underwood teach the invention of claim 1 above.
Friesen further teaches user preference control include at least one slider [Figs. 5-6 disclose sliders].
However, Friesen and Underwood do not explicitly teach calculating suggestions is mapped to a mathematical function. 
Rasmussen teaches calculating suggestions is mapped to a mathematical function [para 0141 discloses mathematical functions to determine candidate items].
It would have been obvious to one of ordinary skill in art, having the teachings Friesen, Underwood, Rasmussen before him at the time of invention was made, to modify the invention above as disclosed by Friesen and Underwood to include the functionality as taught by Rasmussen in order to obtain system in which music suggestions are made using mathematical models. 
One of ordinary skill in the art wanted to be motivated to obtain system in which music characteristics are given different weights to provide a way of integrating information [Rasmussen, para 0006].

In reference to claim 12, Friesen, Underwood, Rasmussen teach the invention of claim 11 above.
Rasmussen further teaches the mathematical function is one of a normal distribution, a trapezoidal function and a sloped line [para 0141 discloses a linear function, e.g. sloped line]. 

In reference to claim 22, Friesen and Underwood teach the invention of claim 15 above.
Friesen further teaches the at least one user preference control includes at least one slider [Figs. 5-6 disclose sliders].
However, Friesen and Underwood do not explicitly teach calculating suggestions is mapped to one of: (i) a mathematical function, (ii) a normal distribution, (iii) a trapezoidal function, and (iv) a sloped line. 
Rasmussen teaches calculating suggestions is mapped to one of: (i) a mathematical function, (ii) a normal distribution, (iii) a trapezoidal function, and (iv) a sloped line [para 0141 discloses mathematical functions to determine candidate items; para 0141 discloses a linear function, e.g. sloped line].
It would have been obvious to one of ordinary skill in art, having the teachings Friesen, Underwood, and Rasmussen before him at the time of invention was made, to modify the invention above as disclosed by Friesen and Underwood to include the functionality as taught by Rasmussen in order to obtain system in which music suggestions are made using mathematical models. 
One of ordinary skill in the art wanted to be motivated to obtain system in which music characteristics are given different weights to provide a way of integrating information [Rasmussen, para 0006].

Claim 27 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friesen in view of Underwood further in view of Jellison, JR. et al. [hereinafter as Jellison] (US 2011/0083074 A1).
In reference to claim 27, Friesen and Underwood teach the invention of claim 1 above.
Friesen and Underwood teach channel-specific rulesets; bundle of rules, as expressed above.
Underwood further teaches frequency distributions [col. 6, lines 31-46 disclose a limited number of frequencies].
However, Friesen and Underwood do not explicitly teach that the one or more channel-specific rulesets include a bundle of rules respectively associated with time separations and segue protections.
Jellison teaches time separations and segue protections [para 0050 discloses song segueing into one another as well as timing of playing of the next song, e.g. time separations].
It would have been obvious to one of ordinary skill in art, having the teachings of Friesen, Underwood, and Jellison before him at the time of invention was made, to modify the invention above as disclosed by Friesen and Underwood to include the functionality as taught by Jellison in order to obtain a system in which rules may be created pertaining to time separations and segue protections. 
One of ordinary skill in the art would have been motivated to obtain a system in which rules may be created pertaining to time separations and segue protections to provide an interface to facilitate the manipulation of various content at the same time [Jellison, para 0004].

In reference to claim 29, Friesen and Underwood teach the invention of claim 14 above.
Friesen and Underwood teach channel-specific rulesets; bundle of rules, as expressed above.
Underwood further teaches frequency distributions [col. 6, lines 31-46 disclose a limited number of frequencies].
However, Friesen and Underwood do not explicitly teach that the one or more channel-specific rulesets include a bundle of rules respectively associated with time separations and segue protections.
Jellison teaches time separations and segue protections [para 0050 discloses song segueing into one another as well as timing of playing of the next song, e.g. time separations].
It would have been obvious to one of ordinary skill in art, having the teachings of Friesen, Underwood, and Jellison before him at the time of invention was made, to modify the invention above as disclosed by Friesen and Underwood to include the functionality as taught by Jellison in order to obtain a system in which rules may be created pertaining to time separations and segue protections. 
One of ordinary skill in the art would have been motivated to obtain a system in which rules may be created pertaining to time separations and segue protections to provide an interface to facilitate the manipulation of various content at the same time [Jellison, para 0004].

Response to Arguments
Applicant contends that the prior art does not teach, “wherein the user dynamically adjusts the at least one user preference control…and the recommendation service dynamically performs a session restart…”; Examiner respectfully disagrees. Friesen teaches wherein the user dynamically adjusts the at least one user preference control after receiving a first customized playlist of channel-specific content items and the recommendation service dynamically performs a session restart [para 0039, 0050 disclose the resetting of music track characteristics to previous values, e.g. rest to characteristics defined by the music service; playlists are updated when changes are initiated using the sliders; the reset button resets the sliders, generating a new playlist; the sliders are reset to the same positions when interface 600 was opened, i.e. session restart] and generates a second customized playlist of channel-specific content items based on the adjusted preference control [para 0038, Fig. 6, paras 0046-0047 discloses the ability to change the characteristics using the sliders to update a music playlist; adjusting the controls creates new playlists, e.g. dynamically generates a second playlist]. That is, Friesen teaches the ability to adjust controls to determine a playlist, dynamically perform a session restart, and further control to generate customized playlists.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Negroponte (US-20130152148-A1) discloses automatically clearing and resetting memory content upon ting to a different channel [para 0044].
Gabrisko et al. (US-20100064219-A1) discloses resetting an interface session to a default state [para 0087].
Sheppard (US-20190164528-A1) discloses restarting a music generation process [para 0193].
Bangara et al. [hereinafter as Bangara] (US 2011/0285579 A1) discloses resetting a media system to a configuration corresponding to previous instances, upon selecting parameters [para 0085].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on 11-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/
Examiner, Art Unit 2173
/ROBERTO BORJA/Primary Examiner, Art Unit 2173